Citation Nr: 0123318	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-09 505	)	DATE
	)
	)


THE ISSUE

Whether an April 14, 1995, decision of the Board of Veterans' 
Appeals denying service connection for a psychiatric disorder 
on the basis that no new and material evidence had been 
submitted to reopen the claim should be revised or reversed 
on the grounds of clear and unmistakable error.  



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran, who is the moving party in this case, had active 
military service from August to October 1946 and from 
September 1950 to December 1951.  

This decision arises out of a March 2001 Order by the U.S. 
Court of Appeals for Veterans Claims (Court), which directed 
that the Board of Veterans' Appeals (Board) vacate its 
October 2000 decision that addressed the issue set forth on 
the front page of this document.  The present decision 
implements the Court's March 2001 Order.  The underlying 
matter concerning whether there was error in an April 1995 
decision will be addressed in a separate decision. 


FINDINGS OF FACT

1.  In April 1995, the Board denied the veteran's attempt to 
reopen a previously denied claim for service connection for a 
psychiatric disorder.  

2.  In July 1995, the veteran appealed the Board's April 1995 
decision to the Court.  

3.  In early April 1999, the Court affirmed the Board's April 
1995 decision.  

4.  In late April 1999, the veteran submitted a motion to the 
Board, requesting that the Board revise its April 1995 on the 
grounds of clear and unmistakable error in that decision, as 
provided in 38 U.S.C.A. § 7111.  

5.  In June 1999, the veteran appealed the Court's April 1999 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court).

6.  In August 2000, the Federal Circuit Court dismissed the 
veteran's appeal and issued its mandate.  

7.  In October 2000, the Board entered its decision to deny 
the motion to revise its April 1995 decision.  

8.  In March 2001, the Secretary of the Department of 
Veterans Affairs and the veteran filed with the Court a joint 
motion to vacate the October 2000 decision of the Board and 
for a stay of further proceedings, on the grounds that it was 
improper for the Board to have considered whether there was 
clear and unmistakable error in its April 1995 decision, when 
that April 1995 decision had been affirmed by the Court.  

9.  In March 2001, the Court issued an order and mandate, 
granting the joint motion and vacating the Board's October 
2000 decision.  


CONCLUSION OF LAW

Because the April 1995 decision addressed by the Board in its 
October 2000 decision was already the subject of a decision 
by a court of competent jurisdiction, the Board had no 
jurisdiction to adjudicate the claim of CUE in its April 1995 
decision.  38 C.F.R. § 20.1400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that in April 
1995, the Board denied the veteran's attempt to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  In July 1995, the veteran appealed the 
Board's April 1995 decision to the Court.  In early April 
1999, the Court affirmed the Board's April 1995 decision.  
Shortly thereafter, the veteran submitted a motion to the 
Board, requesting that the Board revise its April 1995 on the 
grounds of clear and unmistakable error in that decision, as 
provided in 38 U.S.C.A. § 7111.  While this matter was 
pending, the veteran, in June 1999, appealed the Court's 
April 1999 decision to the Federal Circuit Court.  In August 
2000, the Federal Circuit Court dismissed the veteran's 
appeal and issued its mandate.  Thereafter, the Board entered 
a decision in October 2000, in which it denied the June 1999 
motion to revise its April 1995 decision.  

The veteran apparently appealed the Board's October 2000 
decision to the Court.  In March 2001, the Secretary of the 
Department of Veterans Affairs and the veteran filed with the 
Court, a joint motion to vacate the October 2000 decision of 
the Board and for a stay of further proceedings, on the 
grounds that it was improper for the Board to have considered 
whether there was clear and unmistakable error in its April 
1995 decision, when that April 1995 decision had been 
affirmed by the Court.  [Pursuant to the provisions of 38 
C.F.R. § 20.1400, decisions of the Board which have been 
appealed to and decided by a court of competent jurisdiction, 
and which have subsequently been decided by a court of 
competent jurisdiction, are not subject to revision under 38 
U.S.C.A. § 7111.  See § 20.1400(b)(1)(2).]  The Court 
subsequently issued an order and mandate in March 2001, 
granting the joint motion and vacating the Board's October 
2000 decision.  

Under the circumstances described above, the Board's October 
2000 decision, which denied the motion to revise or reverse 
an April 14, 1995 Board decision on the grounds of clear and 
unmistakable error, must be vacated.  


ORDER

The Board's October 2000 decision that denied the motion to 
revise or reverse on the grounds of clear and unmistakable 
error an April 14, 1995 Board decision, which denied service 
connection for a psychiatric disorder on the basis that no 
new and material evidence had been submitted to reopen that 
claim, is vacated.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



